UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 ANGELA SIMPSON,

         Plaintiff,
                 v.                                        Civil Action No. 14-762 (JEB/DAR)
 CAROLYN W. COLVIN,

         Defendant.


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge Deborah A. Robinson on July 17, 2015. The 14-day period during which the parties may

file objections to the Report and Recommendation has expired, see Local Civil Rule 72.3(b), and

neither party has filed objections.

        Plaintiff Angela Simpson brought this action seeking to reverse the final decision of the

Commissioner of Social Security, Defendant Carolyn W. Colvin, denying her applications for

social-security benefits and supplemental-security income. Simpson alleged that the decision of

the Administrative Law Judge was not supported by substantial evidence. Magistrate Judge

Robinson determined that the ALJ had failed to follow the proper procedure for analyzing mental

impairments and had not properly evaluated pertinent evidence. She thus recommended that this

Court reverse the ALJ’s decision and remand the matter to the Social Security Administration.

See MJ R&R at 13-14.

        After consideration of the Report and Recommendation of Magistrate Judge Robinson,

the absence of any party’s objection thereto, the entire record before the Court, and the

applicable law, the Court ORDERS that:

                                                 1
      1. The Report and Recommendation is hereby ADOPTED;

      2. Plaintiff’s Motion for Reversal [ECF No. 9] is GRANTED;

      3. Defendant’s Motion for Judgment on the Pleadings [ECF No. 11] is DENIED; and

      4. The case is REMANDED to the Social Security Administration for proceedings

          consistent with the Report and Recommendation.

      IT IS SO ORDERED.




                                                /s/ James E. Boasberg
                                                JAMES E. BOASBERG
                                                United States District Judge
Date: August 10, 2015




                                            2